EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2. 	Authorization for this examiner’s amendment was given in an interview with Keith Woffinden on 04/26/2022.

IN THE CLAIMS, PLEASE AMEND PER ATTACHED APPENDIX – EXAMINER AMENDMENT.pdf
Notice of Pre-AIA  or AIA  Status
3. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance indicated in the previous action are incorporated herein (See NF mailed 10/28/2011). In addition, the newly cited art of Lafreniere teaches a improved tutorial system by combining one or more tutorials to perform task. However, Lafreniere does not teach generating clusters from a plurality of animated tutorials and then determining a rank of tutorial in a cluster based on aesthetic values corresponding to the animated tutorials. The prior art of Agarwal allows for creating a step by step project by combining steps together. Additional steps can be added to the project from a collection of images automatically. However, does not teach  generating clusters from a plurality of animated tutorials and then determining a rank of tutorial in a cluster based on aesthetic values corresponding to the animated tutorials. Therefore, the claims 1-21 are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179